Citation Nr: 1211783	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-38 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left elbow bursitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder (other than attention deficit hyperactivity disorder) to include posttraumatic stress disorder, anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

With respect to the PTSD claim, the medical evidence of record reflects that the Veteran has also been diagnosed with depression and anxiety.  Service connection for attention deficit hyperactivity disorder (ADHD) was denied in the April 2007 rating decision but that issue was not appealed.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

For the reasons explained below, the issues of entitlement to service connection for an acquired psychiatric disorder, hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a February 1985 rating decision and May 1985 statement of the case, the RO last denied service connection for left elbow bursitis. 

2.  Evidence added to the record since May 1985 concerning the Veteran's left elbow bursitis does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

As new and material evidence has not been received since the last final decision, the criteria for reopening the claim for service connection for left elbow bursitis are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided notice to the Veteran in an August 2006 letter, issued prior to the decisions on appeal, regarding what information and evidence is needed to substantiate his claim for service connection, to include the need to submit new and material evidence to reopen the claim for service connection for left elbow bursitis, as well as advising the Veteran of the basis for the prior denial of entitlement to service connection for the elbow disorder.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter also advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  Moreover, the letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, some service personnel records, VA treatment records, private treatment reports, VA examination reports and records from the Social Security Administration.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking to reopen a claim of entitlement to service connection for left elbow bursitis.  Service connection for a left elbow disorder (diagnosed as bursitis, olecranon, left elbow) was initially denied by a February 1985 rating decision.  The Veteran appealed that decision.  VA treatment records dated in March and April 1985 were submitted.  The RO considered that additional evidence in a confirmed rating decision in May 1985, and issued a statement of the case at that time.  Evidence of record at the time of the February 1985 decision and May 1985 statement of the case included: service treatment records which showed that that the Veteran had a history of pre-service trauma to the left elbow with additional trauma incurred during service; a January 1985 VA examination report in which the Veteran was diagnosed with olecranon bursitis of the left elbow; a statement from the Veteran that his left elbow condition was related to in-service injury to the elbow; a statement from a former service member who attested to witnessing the Veteran injure his left elbow sometime in January 1969; and VA medical records showing left elbow surgery dated in March and April 1985.  

The RO denied the claim in February and May 1985 because there was no showing that the Veteran's left elbow disorder was etiologically related to active service.   Following issuance of the statement of the case in May 1985, the Veteran did not perfect the appeal by filing a timely substantive appeal; thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2011); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The present claim for service connection for a left elbow condition was initiated by the Veteran in July 2006.  During the course of the appeal, it was determined that the Veteran did, in fact, have a residual from his left elbow injury in service, and the RO awarded service connection for a large olecranon spur of the left elbow by an April 2007 rating decision.  However, in the same rating decision, the RO reopened a claim of entitlement to service connection for left elbow bursitis but determined that service connection was not warranted for the disorder.  

Despite the determination reached by the RO with respect to the claim for service connection for left elbow bursitis, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The additional evidence added to the record since February 1985 concerning the Veteran's left elbow bursitis, includes his statements in writing, private and VA treatment records, and a VA examination.  Additional medical records reflect the Veteran complaining of left elbow pain in 2002.  In July 2006 he reported left elbow pain after pulling a lawn mower out of a ditch. The diagnosis was epicondylitis.  None of these records relate left elbow bursitis to service.  

The Veteran's statements arguing that his left elbow bursitis is etiologically related to service, while no doubt sincere, are not new in that such statements merely repeat statements considered by the RO in the 1985 decision. 

The only evidence relating to the basis of the prior denial consists of the opinion expressed by the VA examiner in February 2007 as to whether the Veteran's left elbow bursitis is etiologically related to service.  The Veteran was diagnosed with a large olecranon spur and epicondylitis/tendonitis of the left elbow.  The examiner related the large olecranon spur to an in-service injury and service connection for the disorder was established in the April 2007 rating decision.  On the other hand, the examiner concluded that the epicondylitis/tendonitis of the left elbow was unrelated to military service or to the olecranon spur.  The VA examiner's opinion, therefore, does not relate the left elbow bursitis to service. 

There is no evidence linking the current left elbow bursitis with service.  Absent evidence of a nexus between any currently shown left elbow bursitis and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim. 

While the Board acknowledges that the RO reopened the claim, the RO did so based on the VA examiner's opinion.  However, that opinion, while favorable to the claim for residuals of a left elbow olecranon spur, is against the claim for left elbow bursitis.  Left elbow bursitis was specifically denied in the 1985 decision.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed.Cir.2008) (for purposes of 38 U.S.C.A. § 7104(b), claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims).  Thus, although the Veteran claimed left elbow injury, the RO split the issue into two distinct diagnosed left elbow disabilities.  One was granted service connection, and the left elbow bursitis, which was the specific disability denied in 1985, was denied.  As explained above, the claim for service connection for left elbow bursitis was denied in 1985 due to the lack of evidence linking the disorder to service.  The evidence received since that denial likewise fails to establish the requisite link.  In fact, the evidence establishes that the left elbow bursitis is not related to service.  Thus, while the evidence is new, it does not relate to an unestablished fact and raise a reasonable possibility of substantiating the claim; therefore, the evidence is not material.  As new and material evidence has not been received, the claim for service connection for left elbow bursitis is not reopened and the appeal is denied.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence has not been submitted, the claim of entitlement to service connection for left elbow bursitis is not reopened and the appeal is denied.


REMAND

With respect to the claims for service connection for bilateral hearing loss, tinnitus, and PTSD, the Board finds that additional development is necessary.

The Veteran contends that he has bilateral hearing loss and tinnitus related to noise exposure during active service.  The Veteran's military occupational specialty (MOS) was an information specialist and clerk typist.  In statements received in April 2007, the Veteran indicated that his jobs during service included infantry, armored personnel carrier driver and command information supervisor.  He further indicated that he participated in twice weekly helicopter rides while stationed in Germany.  In a December 2006 VA Form 646, the Veteran's representative clarified that the Veteran did not imply that these positions were secondary MOS's but rather that he was trained to perform these duties which also exposed him to excessive noise.  A few pages from the Veteran's service personnel records are contained in the claims file.  These records show the Veteran received decorations for M16 and M60 machine gun training.  In addition, he did take an APC drivers course.  Thus, the Veteran was exposed to some noise during service.  In lay statements, the Veteran has reported currently having ringing in his ear and has stated that he attributes his hearing damage to service.  

In light of the above, the Board concludes that a VA examination is necessary on the hearing loss and tinnitus issues to determine the nature of such and to obtain 
an opinion as to whether either disorder is related to service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to his claim for service connection for PTSD, the Veteran reports that while he was stationed in Germany with the 8th infantry unit, part of his job was to deliver the newspaper to the base in Darmstadt which would require an overnight trip.  He reported a particular incident in which his supervisor, Major Cohen, ordered him to stop at Wiesbaden Air Force Base and take a count of the body bags that had returned from Vietnam.  He stated that while he was there he also saw severely wounded soldiers and that this incident has bothered him since he witnessed it.  He indicated that this incident took place in the early 1970s.  

The Board notes that only a few pages from the Veteran's service personnel file are of record.  It does not appear that the complete contents of such file have been requested or received.  Such records could provide some corroboration of the Veteran's contention.  As such, these records should be requested on remand. 

The Board notes the Veteran also reports that in early 1968, a friend by the name of Fredrick Seaborn died and that he feared that other friends by the names of Betz, Blankenship and Bears are also dead.  However, the Veteran was not yet on active duty in early 1968, and his contention regarding the other soldiers reflects that he had no information on them, not that he witnessed or even heard of them dying while he was on active duty.

The medical evidence also reflects current diagnoses of anxiety and depression.  The Veteran's service treatment records and personnel records are both negative for any psychiatric complaints, problems, or treatment.  The record reflects that the Veteran was not diagnosed with anxiety and depression until several decades following his discharge from service.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD includes claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, on remand the claim to be readjudicated is for service connection for an acquired psychiatric disorder (other than ADHD) to include PTSD, anxiety and depression.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issues are REMANDED for the following:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a psychiatric disorder, hearing loss, and/or tinnitus since service.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, relevant VA treatment records dating since May 2007 should be obtained from the Togus VA Medical Center. 

2.  Request the Veteran's complete service personnel file through official channels.  If the records cannot be obtained the record should be annotated to reflect such and the Veteran notified of the inability to obtain these records.

3.  The Veteran should be afforded a VA audiological examination to determine the current nature of any hearing loss or tinnitus and to obtain an opinion as to whether any current hearing loss or tinnitus is related to service.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss and/or tinnitus arose during service or is otherwise related to any incident of service, including noise exposure therein.  The medical basis for the conclusions reached should be provided.

4.  If and only if the development requested above with respect to the psychiatric disorder claim provides information tending to corroborate the Veteran's reported stressor, then schedule the Veteran for a VA psychiatric examination to determine the current nature of the disorder and to obtain an opinion as to whether his current psychiatric disorder is related to the corroborated stressor or service.  A medical rationale for any opinion expressed should be provided.

5.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and consider the claim, to include service connection for an acquired psychiatric disorder (other than ADHD) including PTSD, anxiety and depression and consider the revised version of 38 C.F.R. § 3.304(f). 

6.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his or her part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


